Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buckles of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities: line 21 should instead recite “connected to the upper front extensions” and line 23 should instead recite “whose lower 
Regarding claim 25, claim 14 is a single claim, and the recitations do not end with a “.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, applicant’s figure 6 does not show a polygonal contour to the inner slot 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the metes and bounds of the term “neighbourhood” are not defined within the claim limitations or applicant’s disclosure.
Regarding claim 14, lines 27-37 are replete with antecedent basis issues. Examples include: “the longitudinal central area of the ourtersole,” “the inner side of the base,” “the stripe,” “the vortex,” etc. Furthermore, the phrase “the outersole of the base has a lower thickness than said outersole” is unclear with regards to the outersole being compared to itself. Even further, the phrase “lower thickness” is unclear with regards to the broadest reasonable interpretation to those with ordinary skill in the art. The Examiner assumes “lower thickness” to mean “greater thickness,” or similar.
Regarding claim 16, the phrase “by opening through holes without this is compromised” is unclear and recites antecedent basis issues and appear to be a direction translation.
Claim 22 recites antecedent basis issues.
Regarding claim 23, the phrase “a closed contour elastically deformable by traction” is unclear with regards to how “traction” my deform the elements.
Regarding claim 24, “it” lacks antecedent basis.
Claim 25 is replete with antecedent basis issues. The Examiner assumes claim 25 is supposed to depend from claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Gonzalez WO 2015/158935.

	Regarding claim 14, Gonzalez discloses an animal hoof protector, comprising 
	a base coupled onto the animal hoof, having a lower supporting sole (figures 3-4); 
	a rear shield closing the base at the back (~13 figure 5); 
	a protecting skin, attached and fixed onto the inner surface of the rear shield (19 figure 8); and 
	means for connecting the rear shield to the base, wherein: 
		- the sole of the base has, from the rear edge and up to the neighbourhood of the front edge, an elastically flexible longitudinal central area, which allow transverse deformation of said sole (figure 3); 
		- the rear shield has a central opening which is limited at the upper and lower part thereof by a flexible upper stripe and lower stripe, and is provided with upper and lower front expansions, through which said shield is related to the walls of the base (15 and 16 figure 5, figure 1); 
		- the connecting means between the rear shield and base comprise two upper side connectors and two lower anchoring elements; whose upper side connectors comprise corresponding flexible bands featuring limited elasticity, which are pivotally connected to upper front extensions of the shield and to upper connecting areas of the wall of the base (4 figure 1 via 31/27/etc.), and whose lower side anchoring elements consist of at least one screw bolt passing through and fixing each lower front extension of the shield to lower connecting areas of the base wall (25 figure 8), 
	wherein in the elastically flexible longitudinal central area, the outersole of the base has a lower thickness than said outersole so as to define the flexible longitudinal central area, such that the longitudinal central area of the outersole of lower thickness is longitudinally crossed by alternate grooves and ribs, the sole of the base has a curved configuration, with convexity oriented towards the inner side of the base, and the stripe that limits at the lower part thereof, the central opening of the shield, follows an upward angular layout, and is riveted by a spherical broadening on the vortex (as shown in figures 3-4 as best understood by the Examiner).

	Regarding claim 16, Gonzalez discloses the animal hoof protector according to claim 14, wherein the wall of the base is grooved with ribs which allow a better adaptation by opening through holes without this is compromised (figure 3).

	Regarding claim 20, Gonzalez discloses the animal hoof protector according to claim 14, wherein the wall of the rear shield is provided, at both sides of the central opening, with air vents (31, etc. figure 5).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 18-19, 21-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.

	Regarding claim 15, Gonzalez teaches the animal hoof protector according to claim 14, but does not specify wherein the base is made of a thermoformable material.
	However, such material is well known for the base, and suggested throughout. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet user design preferences; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

	Regarding claim 18, Gonzalez teaches the animal hoof protector according to claim 14, but does not specify wherein the lower front extensions of the shield feature limited deformation elastic capacity, increasing towards the end of said extension.
	However, such arrangement of material would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to provide a desired sturdy but workable element; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

	Regarding claim 19, Gonzalez teaches the animal hoof protector according to claim 14, wherein the lower front extensions of the shield have, at the inner surface thereof, holes facing holes of the base wall are drilled for the screw or screw nuts to pass through, defining the lower side anchoring elements between the rear shield and the base wall (26 figure 8);
	but does not specify a longitudinal slot.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a slot, in order to save material or meet lighter weight design preferences; since it would have been an obvious matter of design choice to make the different portions of the extensions of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

	Regarding claim 21, Gonzalez teaches the animal hoof protector according to claim 14, but does not specify wherein the pivoting connection between upper side connectors and upper front extensions of the shield consists of a screw and a nut.
	However, such connectors are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such connectors, in order to meet design preferences for sturdy connection of elements; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 22, Gonzalez teaches the animal hoof protector according to claims 14, wherein the upper front extensions of the shield have, at the inner surface thereof and in coincidence with the connecting point with the upper side connectors, an inner slot, coinciding with that of the nut being part of the pivoting connection between said upper side connectors and upper front extensions of the shield (figure 5); 
	but does not teach the slot being of a polygonal contour.
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a shape, in order to meet design preferences; since it would have been an obvious matter of design choice to make the different portions of the slots of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

	Regarding claim 26, Gonzolez discloses the animal hoof protector according to claim 14, further comprising a front shield which is anchored at the lower part thereof by means of screws to the base wall and defining the upper areas to which the upper side connectors are pivotally connected (4 figure 1).

Allowable Subject Matter
Claims 17 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 14 and 17; particularly, the arrangement of the grooves, straps, slots, buckles, etc. as recited in claim 17 and as they relate to the elements recited in claim 14, etc.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 14 and 23; particularly, the arrangement of the longitudinal alignment of holes, screws, pivotal connections, bands, base wall, extensions, traction deformability, etc. as recited in claim 23 as they relate to the elements recited in claim 14, etc.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive at least in light of the more specific rejections provided above, and especially since most of applicant’s arguments are directed towards a arrangement of elements that lack antecedent basis (as further described above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644